DETAILED ACTION
Amendment received 5 October 2022 is acknowledged.  Claims 1-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geheb (US Pub. No. 2014/0074286).

As per Claim 1, Geheb discloses a method for dynamic messaging (as per 250, 310 in Fig. 6; ¶46-60) for factory automation devices (20) (Figs. 1-4; ¶24), said method comprising:
defining a message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34), using a message template creator module (45) running on a computer (10) (Figs. 1-4; ¶24, 31-36, 39, 41), where the message configuration template defines (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) properties of a custom data message (100) including message content (as per “robot related data” in ¶34), one or more message sending triggers (as per “predetermined triggers” in ¶31), message priority (as per “allows an operator of the teach pendant 70 to specify certain triggers” in ¶29 and “customize which types of robot related data triggering a message file 100 also trigger the need for the generation of an instant alert 110” in ¶46) and message format (“text only file” in ¶33, “text based format” in ¶34);
providing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34) to a controller (40) of a factory automation device (20) (Figs. 1-4; ¶24-34), said controller (40) having a processor (42) and memory (44) (Fig. 1; ¶24-26);
processing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) by the controller (40) (Figs. 1-4; ¶24, 31-36, 39, 41);
creating the custom data message (100), by the controller (40), when one of the message sending triggers (as per “predetermined triggers” in ¶31) is experienced (Figs. 1, 6; ¶24-31, 46-60), where the custom data message (100) includes the message content (as per “robot related data” in ¶34) and the message format (“text only file” in ¶33, “text based format” in ¶34) designated in the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Figs. 1, 6; ¶24-34, 46-60); and
sending the custom data message (100) from the controller (40) to a message destination (12) (Figs. 1, 6; ¶24, 29, 34, 46-60), where the custom data message (100) is sent with the message priority (as per “allows an operator of the teach pendant 70 to specify certain triggers” in ¶29 and “customize which types of robot related data triggering a message file 100 also trigger the need for the generation of an instant alert 110” in ¶46) designated in the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 29, 33-34, 46).

As per Claim 2, Geheb further discloses wherein processing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) by the controller (40) includes processing the template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) during normal operations of the controller (40) and the factory automation device (20) without shutting down, restarting or reprogramming the controller (40) (Fig. 6; ¶46-60).
As per Claim 6, Geheb further discloses wherein the message content (as per “robot related data” in ¶34) includes one or more of data files, image files (as per “digital photographic images” in ¶41), diagnostic files, log files and parameter data.

As per Claim 7, Geheb further discloses wherein the parameter data (as per “diagnostics information” in ¶27) includes one or more of joint load data, joint kinematics data, end effector performance data, and user-defined program variable data (as per “customizing the type and form of robot related data” in ¶29).

As per Claim 8, Geheb further discloses wherein the message sending triggers include a periodic timer (as per “periodic check” in ¶58), a variable change (as per “data … that indicates that a component of the robot 2 is currently inoperable” in ¶31) and sending of a pre-programmed robot message (as per “Boundary data changed” in Fig. 5A).

As per Claim 9, Geheb further discloses providing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) to controllers (as per “at least one robot controller 40” in ¶25) of additional factory automation devices (as per “at least one robot 20” in ¶24), where the controllers (as per “at least one robot controller 40” in ¶25) of the additional factory automation devices (as per “at least one robot 20” in ¶24) create and send the custom data message (100) when one of the message sending triggers (as per “predetermined triggers” in ¶31)  is experienced (Figs. 1, 6; ¶24-31, 46-60).

As per Claim 10, Geheb further discloses wherein the message destination (12) is an Internet Protocol (IP) address, a hypertext transport protocol (HTTP) address, an email address, a short message service (SMS) address or number, or a locally-attached storage device (14) (Figs. 1, 4; ¶24-25, 40-46).

As per Claim 11, Geheb further discloses wherein the message destination (12) is a cloud data parser (as per receipt of data via line between 52 and 12 in Fig. 2; as per receipt of data via  line between Internet and 12 in Fig. 3) which parses the custom data message (100) using a data schema provided by the message template creator module (40) (Figs. 2-3; ¶36-39), and the cloud data parser loads data in the custom data message (100) into data tables (as per each indicia 16 in Fig. 5A) accessible by a customer web portal (as per display 15) for analysis of the data (Fig. 2-3, 5A; ¶36-39, 44-45).

As per Claim 12, Geheb further discloses wherein the factory automation device (20) is a multi-axis industrial robot (Fig. 1; ¶3).

As per Claim 13, Geheb discloses a method for dynamic messaging (as per 250, 310 in Fig. 6; ¶46-60) for industrial robots (20) (Figs. 1-4; ¶24), said method comprising:
defining a message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34), by a customer (as per “type and form of robot related data may also be customized” in ¶29) using a message template creator module (90) running in a web portal application on a server (96) (Fig. 2; ¶36-38), where the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) defines (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) properties of a custom data message (100) including message content (as per “robot related data” in ¶34) and message format (“text only file” in ¶33, “text based format” in ¶34);
creating a data schema defining the properties of the custom data message (100) including the message content (as per “robot related data” in ¶34) and the message format (“text only file” in ¶33, “text based format” in ¶34) (Figs. 2; ¶33-39);
providing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34) to a controller (40) of an industrial robot (20) (Figs. 1-4; ¶24-34), said controller (40) having a processor (42) and memory (44) and being in communication with the industrial robot (20) (Fig. 1; ¶24-26);
processing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) by the controller (40) (Figs. 1-4; ¶24, 31-36, 39, 41), including processing the template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) during normal operations of the controller (40) and the industrial robot (20) without shutting down, restarting or reprogramming the controller (40) (Fig. 6; ¶46-60);
creating the custom data message (100), by the controller (40), when a message sending trigger (as per “predetermined triggers” in ¶31) is experienced (Figs. 1, 6; ¶24-31, 46-60), where the custom data message (100) includes the message content (as per “robot related data” in ¶34) and the message format (“text only file” in ¶33, “text based format” in ¶34) designated in the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Figs. 1, 6; ¶24-34, 46-60);
sending the custom data message (100) from the controller (40) to a data parser (as per receipt of data via line between 52 and 12 in Fig. 2; as per receipt of data via  line between Internet and 12 in Fig. 3);
parsing the custom data message (100) by the data parser (as per receipt of data via line between 52 and 12 in Fig. 2; as per receipt of data via  line between Internet and 12 in Fig. 3) using the data schema (Figs. 2; ¶33-39);
loading data from the custom data message (100) into data tables (as per each indicia 16 in Fig. 5A) by the data parser (as per receipt of data via line between 52 and 12 in Fig. 2; as per receipt of data via  line between Internet and 12 in Fig. 3); and
analyzing the data in the data tables (as per each indicia 16 in Fig. 5A), by the customer using data analysis (as per indicia 16 in Fig. 5B) and viewing modules (as per display 15) running in the web portal application (Figs. 2, 5A, 5B; ¶36-38, 44-45).

As per Claim 14, Geheb discloses a dynamic messaging system (10) for a factory automation device (12) (Figs. 1-4, 6; ¶24, 46-60), said system (10) comprising:
a server computer (52) running a message template creator module (90) (Fig. 2; ¶36-38), the message template creator module (90) being programmed for a user (as per “type and form of robot related data may also be customized” in ¶29) to access via a web portal to define a message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34), where the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34) defines properties of a custom data message (100) including message content (as per “robot related data” in ¶34), one or more message sending triggers (as per “predetermined triggers” in ¶31), and message format (“text only file” in ¶33, “text based format” in ¶34);
a factory automation device (20) (Figs. 1-2; ¶24-25, 36-38); and
a controller (40) in communication with the factory automation device (20) and the server computer (52) (Fig. 2; ¶34-38), said controller (40) having a processor (42) and memory (44) (Fig. 1; ¶24-26), said controller (40) being configured to:
receive the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) from the server computer (52) (Figs. 1-4; ¶24, 31-36, 39, 41);
process the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) during normal operations of the controller (40) and the factory automation device (20), without rebooting the controller (40) (Fig. 6; ¶46-60);
create the custom data message (100) when one of the message sending triggers (as per “predetermined triggers” in ¶31) is experienced (Figs. 1, 6; ¶24-31, 46-60), where the custom data message (100) includes the message content (as per “robot related data” in ¶34) designated in the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Figs. 1, 6; ¶24-34, 46-60); and
send the custom data message (100) from the controller (40) to the server computer (52) (Figs. 1-2, 6; ¶24, 29, 34-38, 46-60),
where the server computer (52) also runs a cloud data parser (as per receipt of data via line between 52 and 12 in Fig. 2), said cloud data parser (as per receipt of data via line between 52 and 12 in Fig. 2) being configured to parse the custom data message (100) using a data schema provided by the message template creator module (Fig. 2; ¶36-39), and store data from the custom data message (100) in data tables (as per indicia 16 in Fig. 5A) (Figs. 2, 5A, 5B; ¶36-38, 44-45), and
where the server computer (52) also runs an analysis application (as per 16 in Fig. 5B) accessible (as per display 15) by the user via the web portal to analyze the data in the data tables (as per indicia 16 in Fig. 5A) (Figs. 2, 5A, 5B; ¶36-38, 44-45).

As per Claim 18, Geheb further discloses wherein the analysis application includes a mathematical and statistical analysis module (as per “87%” in Fig. 5B), a data viewing and reporting module (as per indicia 16 in display 15 in Figs. 5A-5B), and an alerts and notifications module (as per “Alerts” indicia 16 in Fig. 5A) (Figs. 5A, 5B; ¶44-45).

As per Claim 19, Geheb further discloses wherein the message sending triggers include a periodic timer (as per “periodic check” in ¶58), a variable change (as per “data … that indicates that a component of the robot 2 is currently inoperable” in ¶31) and sending of a pre-programmed robot message (as per “Boundary data changed” in Fig. 5A).

As per Claim 20, Geheb further discloses wherein the factory automation device (20) is a multi-axis industrial robot (Fig. 1; ¶3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (US Pub. No. 2014/0074286) in view of Kalan (US Pub. No. 2006/0074498).

As per Claim 3, Geheb discloses all limitations of Claim 1.  Geheb further discloses wherein processing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) by the controller (40) includes creating a uniquely-identified message shell (as per operation of “local software applications 60” and “unique protocol” in ¶32) in a message database (44) (Fig. 1; ¶26, 32) and establishing the one or more message sending triggers (as per “predetermined triggers” in ¶31) for monitoring (Fig. 6; ¶46-60).
Geheb does not expressly disclose creating a corresponding message metadata record in a metadata store.
Kalan discloses a system for communicating data in which a packaging component (110) interfaces with a data consuming device (120) in order to maintain an automation system (Fig. 1; ¶34-36).  The packaging component (110) involves storing packaged data in a memory in order to provide a robust means of data persistence (¶36).   In one embodiment, data received by the packaging component (110) includes a wide range of information types including values as well as metadata (¶37).  The metadata is employed to describe the values of the information types (¶37) and help clients understand available methods and properties (¶65).  As such, Kalan describes creating a metadata record in a metadata store.  Like Geheb, Kalan is concerned with systems for monitoring automation systems.
Therefore, from these teachings of Geheb and Kalan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kalan to the system of Geheb since doing so would enhance the system by helping clients understand available methods and properties.

As per Claim 4, the combination of Geheb and Kalan teaches or suggests all limitations of Claim 3.  Geheb further discloses wherein creating the custom data message (100) includes retrieving the message shell (as per operation of “local software applications 60” and unique protocol” in ¶32) which corresponds to the message sending trigger (as per “predetermined triggers” in ¶31) which was experienced (Fig. 6; ¶46-60) and collecting the message content (as per “robot related data” in ¶34).
Geheb does not expressly disclose retrieving the corresponding message metadata record, wherein collecting the message content is according to the message metadata record.
See rejection of Claim 3 for discussion of teachings of Kalan.
Therefore, from these teachings of Geheb and Kalan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kalan to the system of Geheb since doing so would enhance the system by helping clients understand available methods and properties.

As per Claim 5, the combination of Geheb and Kalan teaches or suggests all limitations of Claim 4.  Geheb further discloses wherein collecting the message content (as per “robot related data” in ¶34) includes collecting the message content (as per “robot related data” in ¶34) from robot sub-systems including a file manager (45, 60), a variable manager (as per “customizing the type and form of robot related data” in ¶29) and an input/output manager (as per lines between 20 and 40, between 70 and 40, between 40 and 50, and between 50 and 12) (Fig. 1; ¶24-35).

As per Claim 15, Geheb discloses all limitations of Claim 14.  Geheb further discloses wherein processing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) by the controller (40) includes creating a uniquely-identified dynamic message shell in a message database, creating a corresponding message metadata record in a metadata store, and establishing the one or more message sending triggers for monitoring.

As per Claim 16, the combination of Geheb and Kalan teaches or suggests all limitations of Claim 15.  Geheb further discloses wherein creating the custom data message includes retrieving the dynamic message shell (as per operation of “local software applications 60” and “unique protocol” in ¶32) which corresponds to the message sending trigger (as per “predetermined triggers” in ¶31) which was experienced (Fig. 6; ¶46-60), and collecting the message (as per “robot related data” in ¶34).
Geheb does not expressly disclose retrieving the corresponding message metadata record, wherein the collecting is content according to the message metadata record.
See rejection of Claim 3 for discussion of teachings of Kalan.
Therefore, from these teachings of Geheb and Kalan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kalan to the system of Geheb since doing so would enhance the system by helping clients understand available methods and properties.

As per Claim 17, the combination of Geheb and Kalan teaches or suggests all limitations of Claim 16.  Geheb further discloses wherein collecting the message content (as per “robot related data” in ¶34) includes collecting the message content (as per “robot related data” in ¶34) from robot sub-systems including a file manager (45, 60), a variable manager (as per “customizing the type and form of robot related data” in ¶29) and an input/output manager (as per lines between 20 and 40, between 70 and 40, between 40 and 50, and between 50 and 12) (Fig. 1; ¶24-35), and where the message content (as per “robot related data” in ¶34) includes one or more of data files, image files (as per “digital photographic images” in ¶41), diagnostic files, log files and parameter data, and where the parameter data (as per “diagnostics information” in ¶27) includes one or more of joint load data, joint kinematics data, end effector performance data, and user-defined program variable data (as per “customizing the type and form of robot related data” in ¶29).
Response to Arguments
Applicant's arguments filed 5 October 2022 have been fully considered as follows.
Applicant argues that the objections to the Drawings should not be maintained in view of the amendments (page 8 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these objections are not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Geheb does not disclose a process of first defining a message configuration template on a computer, then sending the message configuration template to a robot controller, then creating a custom message on the controller using the template, as in Applicant's claims” (page 11 of Amendment).  However, no claim recites “a process of first defining a message configuration template on a computer, then sending the message configuration template to a robot controller, then creating a custom message on the controller using the template”.  As such, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Geheb does not disclose, ‘defining a message configuration template, using a message template creator module running on a computer, where the message configuration template defines properties of a custom data message including message content, one or more message sending triggers, message priority and message format’, as recited in Applicant's Claim 1” (page 11 of Amendment).  Limitations as per Applicant’s argument are found in, for example, Claim 1 at line 3-7.  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
Applicant’s Specification recites as follows:

¶23:	The message template creator module 210 is accessed by a local user 214 who may have direct or local area network access to the computer 212, or accessed by a user from a web portal 310 (discussed later). The user is the person who wants to define a new dynamic message configuration template, and the message template creator module 210 is the software which is used to create the configuration template.

¶24:	The message template creator module 210 allows the user to create the configuration template 218 which defines the following for a new dynamic message; what data or content to include in the message, what trigger(s) will cause the message to be sent, what sending priority the message will have, and the message format.

¶25:	The data or content to include in the message may include anything from a wide array of data and files available on the controller 110. This includes kinematics/dynamics data such as joint angular position, velocity and acceleration, along with joint loads. Data about the tool or end effector on the outer arm of the robot 100 may also be included - such as grasper force, paint sprayer on-time, welding laser on-time or length, etc. Some robots include a vision system for tracking parts or the position of another tool. … Furthermore, any files resident in the controller 110 may be included as attachments in the dynamic messages - including diagnostic files, log files, image files, data files, etc. All of the data and content items mentioned here are available to select in the message template creator module 210.

¶26:	Several different types of triggers may be defined in the configuration template 218, where the triggers, when detected, cause the dynamic message to be created and sent by the controller 110. One type of trigger is a periodic timer - where the user can designate the dynamic message to be sent every four hours, once per day, once per week, etc. Another type of trigger is detection of a change in a variable or data value. Just as different variables and data values (any parameter understood to the controller 110) can be included in the dynamic message, so these variables and data values can be monitored to trigger message sending. For example, a value of joint force exceeding a certain limit, or a total linear welding distance exceeding a threshold, may be cause for triggering a message.


¶27:	Other information contained in the configuration template 218 includes message sending priority and message format. Sending priority indicates whether the dynamic message will be sent immediately, or deferred to send at a later time, and also indicates a transmission rate. Message format designates how the message will appear to the recipient, which could be simple ASCII text or numbers, binary data, HTML (web page definition), etc. 

In view of Applicant’s Specification as filed, the claim language at issue includes embodiments in which the “message configuration template” operates to format a message in the form of text (¶27), the message including content in the form of robot related data (¶25) and transmitted immediately (¶27) when triggered in response to user-specified (¶24) events (¶26).  Further, the “message template creator module” includes embodiments directed to software (¶23) that operates to so format a message.
In this way, the claim language at issue includes embodiments in which:
“defining a message configuration template” involves formatting a message in the form of text (¶27), the message including content in the form of robot related data (¶25) and transmitted immediately (¶27) when triggered in response to user-specified (¶24) events (¶26);
“using a message template creator module running on a computer” involves software (¶23) that so formats the message (¶25-27); and
“where the message configuration template defines properties of a custom data message including message content, one or more message sending triggers, message priority and message format” involves the formatted message (¶27) including content in the form of robot related data (¶25) and transmitted immediately (¶27) when triggered in response to user-specified (¶24) events (¶26).
Comparing the teachings of Geheb with the claim language at issue, Geheb discloses:
“defining a message configuration template” in that the robot monitoring system (10) includes a communication device (45) operates to format a message (100) in the form of text, the message including content in the form of robot related data and transmitted immediately when triggered in response to user-specified events (Fig. 1; ¶24-26, 33-34);
“using a message template creator module running on a computer” in that the communication device (45) with software (60) running on a computer (40) that so formats the message (100) (Figs. 1-4; ¶24, 31-36, 39, 41); and 
“where the message configuration template defines properties of a custom data message including message content, one or more message sending triggers, message priority and message format” in that the communication device (45) operates to format the message (100) in the form of text, the message including content in the form of robot related data and transmitted immediately when triggered in response to user-specified events (¶29, 31, 33-34, 46).
Accordingly, Geheb discloses all limitations in the claim language at issue.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “the Examiner is overstating the teaching of Geheb, who never says anything about defining a message configuration template or a template creator module” (page 11 of Amendment).  Applicant’s assertion appears to compare the terminology in the claim language with terminology in the cited references. Applicant may be their own lexicographer (see MPEP §2111.010).  However, as discussed above, the terms “message configuration template” and “template create module” do not have special definitions that may be properly applied to distinguish the substance of the claim language from the substance of the teachings of cited references.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “[¶33 and 34 of] Geheb is simply related to a characteristic of the message file sent by the robot controller, and Geheb does not teach or suggest that this file format limitation is defined in a message configuration template, much less that the message configuration template was created in a template creator module, nor that the template was sent from the computer (where the template creator module runs) to the robot controller (which creates the message)” (page 11 of Amendment).
However, as discussed above, the terms “message configuration template” and “template create module” do not have special definitions that may be properly imported into the claim language at issue to distinguish the substance of the claim language from the substance of the teachings of cited references.  Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.
Further, the claim language at issue does not recite “the template was sent from the computer to the robot controller” as per Applicant’s argument.  As such, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “none of these things is disclosed in Geheb, and the Examiner is reading more into the Geheb disclosure than is actually there” (page 11 of Amendment).  However, as discussed above, Geheb discloses all limitations in the claim language at issue.  Further, as discussed above, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references and/or issues not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Geheb also does not disclose ... ‘where the message configuration template defines properties of a custom data message including message content, one or more message sending triggers, message priority and message format’” (page 12 of Amendment).  However, as discussed above, Geheb discloses these limitations.  Further, as discussed above, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “none of these descriptions by Geheb [as cited in the Office action] says anything about defining those message characteristics in a message configuration template” (page 12 of Amendment).  However, as discussed above, Geheb discloses these limitations.  Further, as discussed above, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Message formatting options, for example, appear to be determined by built-in software logic in the controller, and clearly are not disclosed as being defined in a message configuration template” (page 12 of Amendment).  However, as discussed above, Geheb discloses these limitations.  Further, as discussed above, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Geheb does not disclose a message configuration template at all, and clearly does not disclose a template creator module running in a web portal and accessible by a user” (page 12 of Amendment).  As a preliminary matter, Claim 1 does not recite “a template creator module running in a web portal and accessible by a user”.  Accordingly, Applicant’s assertion is not relevant to the rejection of Claim 1.
To the extent that Applicant’s assertion is intended to relate to the claim language, Claim 11 does recite “the custom data message … accessible by a customer web portal for analysis of the data”.  However, as set forth in the rejection of Claim 12 (see page 7 of 7/05/2022 Office action), Geheb discloses “the custom data message … accessible by a customer web portal for analysis of the data” in that the formatted message (100) is in one embodiment transmitted to the display (15) of a smart device (12) that is in communication with the robot controller (40) over the internet (Fig. 3) (Figs. 2-3, 5A; ¶36-39, 44-45).  Accordingly, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Examiner asserts that Geheb's SMTP server 90 and email retrieval server 96 are somehow equivalent to Applicant's template creator module and server” (page 12 of Amendment).  As a preliminary matter, Claim 1 does not recite “server”.  Accordingly, Applicant’s assertion is not relevant to the rejection of Claim 1.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
To the extent that Applicant’s argument is intended to relate to the claim language, Claim 13 and 14 do recite a “server”.  However, in accordance with the rejections (see page 8-11 of 7/05/2022 Office action), Geheb discloses the claimed “server” in that in one embodiment an SMTP server (90) and an email retrieval server (96) are included in a server system (52) that links smart device (12) with the robot controller (40) (Fig. 2; ¶36-38).  Further, in one embodiment as per citations in the rejections, the SMTP server (90) is included as a component of the robot controller (40) (¶36).  Accordingly, the teachings of Geheb regarding the robot controller (40) are applicable to embodiments for SMTP server (90).  In this way, the SMPT server (90) included within the robot controller (40) functions as a “message template creator module running on a computer” in that the communication device (45) operates with software (60) running on a computer (40) and formats the message (100) in a specified manner (Figs. 1-4; ¶24, 31-36, 39, 41).  Accordingly, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “these elements of Geheb are never described as having the functionality recited in Applicant's claims” (page 12 of Amendment) in that:
“all of the elements in Geheb's email server system 52 (FIG. 2) have only one-way communication with the robot controller 40 - and that communication is the wrong way relative to Applicant's claims” (page 12 of Amendment);
“Applicant's claims prescribe that the message configuration template is provided to the robot controller after being created in the template creator module running on the computer” (page 12 of Amendment); and
“Geheb shows communication only from the robot controller 40 to the email server system 52, which is the wrong direction” (page 12 of Amendment).
However, as discussed above, as cited in the rejections, the SMTP server (90) of server system (52) is in one embodiment included as a component of the robot controller (40) (¶36).  Accordingly, the teachings of Geheb regarding the robot controller (40) are applicable to embodiments for SMTP server (90).  In this way, the SMPT server (90) included within the robot controller (40) functions as a “message template creator module that is provided to the robot controller after being created in the template creator module running on the computer” in that the communication device (45) with software (60) running on a computer (40) that so formats the message (100) (Figs. 1-4; ¶24, 31-36, 39, 41).  Accordingly, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “This is in addition to the fact that Geheb does not teach or suggest a message configuration template to begin with” (page 12 of Amendment).  However, as discussed above, Geheb discloses the claimed message configuration template.  Accordingly, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “the Geheb reference is the work of the same group of people (at the assignee company) as the instant application, with several inventors in common” (page 13 of Amendment) and “The whole idea of a message configuration template - created by a user in a web-based system and pushed to robot controllers for use by the controllers to send custom messages - was never part of the work which resulted in the Geheb application” (page 13 of Amendment).  However, no claim recites “created by a user in a web-based system and pushed to robot controllers for use by the controllers to send custom messages”.  Accordingly, any such idea is not clearly recited in any claim and consideration of such an idea is not relevant to the rejection of any claim.  As such, Applicant’s argument relates to unclaimed embodiments.  Accordingly, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Geheb does not disclose, ‘providing the message configuration template to a controller of a factory automation device’, or ‘processing the message configuration template by the controller’ (page 13 of Amendment).  However, as set forth in the rejections, the robot controller (40) includes the communication device (45) and governs operation of the robot (20).  As discussed above, Geheb’s teachings regarding operation of the communication device (45) disclose the “message configuration template”.  Accordingly, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “these statements by Geheb [that the data ‘may need to be converted to a text only file] fall far short of a disclosure of Applicant's claimed limitations” (page 13 of Amendment) in that “Converting data to a text file barely addresses message format, which is only one piece of Applicant's message configuration template” (page 13 of Amendment).  However, as discussed above, Geheb discloses the claimed “message configuration template”.  Accordingly, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Geheb never says that converting data to a text file is defined in a message configuration template” (page 13 of Amendment).  Again, as discussed above, Geheb discloses the claimed “message configuration template”.  Accordingly, Applicant’s assertions involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “And Geheb never says that the message configuration template is sent to a robot controller or processed by the robot controller” (page 13 of Amendment).  As discussed above, the term “message configuration template” does not have a special definition that may be properly imported into the claim language at issue to distinguish the substance of the claim language from the substance of the teachings of cited references.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Applicant submits that the Examiner is reading far more into the Geheb reference than is actually stated, and that Geheb does not in any way teach or suggest ‘providing the message configuration template to a controller of a factory automation device’ (from the computer on which the template was created - using a web-based template creator module in Claims 13 and 14), or ‘processing the message configuration template by the controller’” (page 13 of Amendment).  However, as discussed above, Geheb discloses each and every limitation in the claim language at issue.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Geheb does not disclose, ‘creating the custom data message, by the controller, when one of the message sending triggers is experienced, where the custom data message includes the message content and the message format designated in the message configuration template’” (page 13 of Amendment).  However, as discussed above, Geheb discloses each and every limitation in the claim language at issue.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Applicant submits that Geheb does not say anything about creating a custom data message by a controller according to a message configuration template, and Geheb does not disclose message content and message format designated in a message configuration template as in Applicant's claimed methods/system” (page 13 of Amendment).  As discussed above, the term “message configuration template” does not have a special definition that may be properly imported into the claim language at issue to distinguish the substance of the claim language from the substance of the teachings of cited references.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Geheb does not disclose, ‘sending the custom data message from the controller to a message destination, where the custom data message is sent with the message priority designated in the message configuration template’, as also recited in Applicant's Claim 1” (page 14 of Amendment).  As discussed above, the term “message configuration template” does not have a special definition that may be properly imported into the claim language at issue to distinguish the substance of the claim language from the substance of the teachings of cited references.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “this limitation is not disclosed by Geheb if for no other reason than that Geheb does not teach or suggest the controller sending a custom data message created according to a message configuration template as in Applicant's claims” (page 14 of Amendment).  As discussed above, the term “message configuration template” does not have a special definition that may be properly imported into the claim language at issue to distinguish the substance of the claim language from the substance of the teachings of cited references.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “only Applicant's claimed methods and system provide the capability for a user to define a custom data message to be sent by a robot controller - including specifying the message content, format, priority and sending triggers - defining the custom data message by way of a message configuration template created by the user in a template creator module” (page 14 of Amendment).  As discussed above, the terms “message configuration template” and “message template creator module” do not have special definitions that may be properly imported into the claim language at issue to distinguish the substance of the claim language from the substance of the teachings of cited references.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “These features and capabilities allow a user (an operator, a customer, or anyone having access privilege) to collect specific robot operational data on an ongoing or ad hoc basis - defining as many different custom messages as needed - without reprogramming or even restarting the robot controller” (page 14 of Amendment) and “The Geheb reference does not disclose any such features or capabilities” (page 14 of Amendment).  However, no claim recites “allow a user (an operator, a customer, or anyone having access privilege) to collect specific robot operational data on an ongoing or ad hoc basis - defining as many different custom messages as needed - without reprogramming or even restarting the robot controller”.  Accordingly, Applicant’s assertion involves unclaimed embodiments.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “adding the teaching of Kalan regarding certain programming techniques does not overcome the insufficiency of the underlying independent claim rejection” (page 16 of Amendment).  No rejection involves an assertion that Kalan “overcomes the insufficiency” in that the alleged insufficiency is not found in the rejection of any claim.  Therefore, Applicant’s argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen (US Pub. No. 2007/0233283), Batke (US Pub. No. 2011/0060427) disclose diagnostics systems.  Hood (US Patent No. 8,782,249) discloses a messaging system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664